DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 08/16/2021.
Claims 1 – 15 are pending in current application.
Claims 16 – 20 has been newly added.
Claims 1, 6, 9, 11 and 13 are amended.


Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, applicant emphasized claim limitation regarding, “a tolerance of +/- 0.1 mm to +/- 1mm” on must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a control signal generating unit configured to” direct to a generic placer/unit without precedent structure modifier utilizing the functional phrase “configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16708761 herein after referred to as “761” in view of Matsuura, US 5333974 A.
This is a provisional nonstatutory double patenting rejection. (FP 08-37)
Claim 11 – Current Application (‘633)
Claims for copending app 16708761 (Claim 10, which depends on Claim 9 which depends on 8 and 8 includes Claim 1’s structure)
11. A robot control method for a robot comprising an arm,











the arm being capable of holding a tool while rotating the tool and




the arm being equipped with a rotating mechanism provided for the tool, the robot control method comprising: 
A machining method comprising: attaching the attachment according to claim 1 to the spindle of the machining apparatus; 
placing the copying mold in the workpiece side; and 

producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.

9. The machining method according to claim 8, wherein the spindle to which attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.

1. An attachment for a machining apparatus comprising: 

a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, 

the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.




10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.
a step of automatically controlling the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile copying in accordance with the acquired force and with control information for the arm regarding the 
a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.


Regarding claim 11, Application “761” discloses: A robot control method  [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 8, A machining method comprising: attaching the attachment according to claim I to the spindle of the machining apparatus;  -54 -placing the copying mold in the workpiece side; and producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.”]
Application “761” discloses:  for a robot comprising an arm, the arm being capable of holding a tool while rotating the tool [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 9, The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.”] Also, [(761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), Claim 1 “An attachment for a machining apparatus comprising: a copying guide in a machining apparatus side, the copying guide having a through hole for the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.”]
Application “761” further discloses: the robot control method comprising:
a step of acquiring a force measured by a force sensor configured to measure at least a force applied from the tool to the arm during profile copying performed on a machining object by using the tool and by moving the arm; [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 10, The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” further discloses: and a step of automatically controlling the arm such that the profile copying is performed, by generating a control signal for the arm regarding the profile copying in accordance with the acquired force and with control information for the arm regarding the profile copying, and by outputting the generated control signal to the arm. [761 teaches, (761, claim 10 which depends on claim 9 which depends on a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” fails to disclose: …”and capable of moving the tool in at least two-dimensional directions”… However, [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted by the feed axis in parallel formation.”…] although, the Y axis is not shown in figure 1, Matsuura mentions the tracer is able to perform 3-dimensional copying.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified “761” by the teachings of Matsuura where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify “761”, by the use of a known technique to improve a similar method the same way, as taught by Matsuura. In this instance the modification of “761” does 
Claim 13– Current Application (‘633)
Claims for co-pending app 16708761 (Claim 10, which depends on Claim 9 which depends on 8 and 8 includes Claim 1’s structure)
13, (Currently Amended) A machining method comprising: manufacturing a finished or half-finished product through profile copying performed on a machining object by using a tool, in which the tool, a rotating mechanism configured to rotate the tool, 










and a copying guide to be brought into contact with a copying mold to be placed on the machining object are attached to an arm 


















comprised in a robot and 
A machining method comprising: attaching the attachment according to claim 1 to the spindle of the machining apparatus; 
placing the copying mold in the workpiece side; and 

producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.

9. The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.

1. An attachment for a machining apparatus comprising: 

a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, 

the copying guide being attached to a spindle holding and rotating the tool; 






and the arm is moved while the copying guide and the copying mold are kept in contact with each other;
1. An attachment for a machining apparatus comprising: 

a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, 

the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.

measuring, with a force sensor, at least a force applied from the tool to the arm during the profile copying; 
10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.
and automatically adjusting a traveling speed of the arm in accordance with the force measured with the force sensor.
10. The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.


Regarding claim 13, Application “761” discloses: A machining method comprising: manufacturing a finished or half-finished product through profile copying performed on a machining object by using a tool, in which the tool, a rotating mechanism configured to rotate the tool, [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 8, A machining method comprising: attaching the attachment according to claim I to the spindle of the machining apparatus;  -54 -placing the copying mold in the workpiece side; and producing a product or a semi-product by outline copying of the workpiece using the tool, the outline copying being performed with contacting the copying guide with the copying mold.”] Also, [(761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), Claim 1 “An attachment for a machining apparatus comprising: a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.”]
Application “761” further discloses: and a copying guide to be brought into contact with a copying mold to be placed on the machining object are attached to an arm comprised in a robot [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on , the outline copying being performed with contacting the copying guide with the copying mold.”] Also, [(761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 9, The machining method according to claim 8, wherein the spindle to which the attachment has been attached is attached to an arm of a robot and the outline copying is performed by moving the arm, the arm having a cantilever structure.”] 
Application “761” further discloses: and the arm is moved while the copying guide and the copying mold are kept in contact with each other; [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), Claim 1 “An attachment for a machining apparatus comprising: a copying guide in a machining apparatus side, the copying guide having a through hole for passing a tool through, the copying guide being contacted to a copying mold placed in a workpiece side, the copying guide being attached to a spindle holding and rotating the tool; and an air supply passage adapted to supply air ejected toward the workpiece side through a clearance between the tool and the through hole.”]
Application “761” further discloses: measuring, with a force sensor, at least a force applied from the tool to the arm during the profile copying; wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” further discloses: and automatically adjusting a traveling speed of the arm in accordance with the force measured with the force sensor. [761 teaches, (761, claim 10 which depends on claim 9 which depends on claim 8 which depends on claim 1), “Claim 10, The machining method according to claim 9, wherein a force applied on the arm from at least the tool during the outline copying is detected by a force sensor and a moving speed of the arm is adjusted automatically based on the force detected by the force sensor.”]
Application “761” fails to disclose: …”and being movable in at least two-dimensional directions,”… However, [Matsuura teaches, (Matsuura, column 2, lines 42-44), “The cutter 34 is mounted on the column 35 and the column 35 is moved in the Z axis direction by the main motor 36zm.”…] Also, [(Matsuura, column 2, lines 31-36), …”The copy machine tool 30 is provided with the Y axis control system, not shown, as well as for X and Z axes to allow 3-dimensional copy machining and these three axial control systems are additionally provided with resective auxiliary axes being boosted 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/filed to have modified “761” by the teachings of Matsuura where they are both directed to the same field of endeavor of machining. Where one would have been motivated to modify “761”, by the use of a known technique to improve a similar method the same way, as taught by Matsuura. In this instance the modification of “761” does not explicitly teach: the arm moving the in at least two dimensions, as taught by Matsuura. This would have been advantageous as it would allow the machine to perform 2D or 3D copying as taught by Matsuura.  

Response to Arguments
In response to applicant’s remark for further consideration of double patenting rejection since the claim limitation has been modified; however, it is noted applicant newly recited claim limitation further detailed the force sensor of applicant’s invention but still within obvious variant of the double patenting rejected laid out in previous action.
In this instant case, applicant’s invention as later filed applicant directs to a generic similar subject matter meets the requirement set forth on MPEP 804 where in one way distinctness analyze meets the required as obvious variant with respect an obvious variation of, the invention claimed in the patent.”.
Further, in response to applicant’s remark that claim 13 were not discussed; however, applicant’s attention is directed to previously supplied office now exhibited in current action page 13 where claim 13 were discussed.

Claim Objections
Claims 1 – 10, 12 and 16 are allowed. 
Claims 14 and 15 are objected as its basis based upon the rejected claims 13. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian Jen whose telephone number is 571-270-3274.  The examiner can normally be reached on M-F TW 8:30am to 6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Y Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664